Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154678(26)(27)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154678
                                                                    COA: 333751
                                                                    Kent CC: 11-002153-FH
                                                                              11-002154-FH
                                                                              11-002222-FH
                                                                              11-002223-FH
                                                                              11-002224-FH
  JOSEPH MICHAEL McINTYRE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 27, 2017
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion to stay is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2017
         a0906
                                                                               Clerk